Citation Nr: 0319408	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  99-17 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to an increased rating for the service 
connected hypertension, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for the service 
connected neck disability, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from December 1970 to 
September 1972, from November 1990 to May 1991 and from 
August 1991 to January 1992.

This appeal arises from rating decisions of the Montgomery, 
Alabama Regional Office (RO).  By rating decision in November 
2002, service connection was granted for tinea pedis and a 40 
percent evaluation was assigned for the service connected 
neck disability.


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (2002).  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should contact the State 
Military Department, Office of the 
Adjutant General, in Montgomery, Alabama 
and obtain the veteran's medical records 
pertaining to his service with the 
National Guard.  Once obtained, all 
records must be associated with the 
claims folder.

3.  Following completion of the above 
development, the veteran should be 
scheduled for VA orthopedic, cardiology 
and psychiatric examinations.  The claims 
folder must be made available to the 
examiners for review prior to the 
examinations and all necessary diagnostic 
testing should be accomplished.  

a) The orthopedic examiner should provide 
complete range of motion findings for the 
neck.  The examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement of the neck, 
and whether there is likely to be 
additional range of motion loss of the 
service connected neck due to any of the 
following:  (1) pain on use, including 
flare-ups;  (2) weakened movement; (3) 
excess fatigability; or  (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in the 
degree of the additional range of motion 
loss due to pain on use or during flare-
ups.  The examiner should indicate 
whether there is evidence of pronounced 
intervertebral disc disease with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of 
diseased disc with little intermittent 
relief.  The examiner should also 
indicate whether there is evidence of 
intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least six weeks during the 
past 12 months.  The examiner must detail 
for the record all orthopedic and 
neurologist signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.  
The cardiology examiner should indicate 
whether the veteran's diastolic pressure 
is predominantly 110 or more, or, if 
systolic pressure is predominantly 200 or 
more; whether diastolic pressure is 
predominantly 120 or more; or whether 
diastolic pressure is predominantly 130 
or more.  Each of the above criteria must 
be addressed by the examiners.

b) Based on a complete review of the 
record and a current examination, the 
psychiatric examiner should provide an 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric disability is related to the 
veteran's service.  A rationale for the 
requested medical opinion should be 
included in the report of examination.

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the one-year period for receipt 
of additional information or evidence, 
the RO should review the expanded record 
and re-adjudicate the issues on appeal.  
The RO should provide the veteran with 
the old and new rating criteria for 
intervertebral disc disease and 
adjudicate the claim for a higher 
evaluation for the service connected 
neck disability under the rating 
criteria that is most favorable to the 
claimant.  See Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued, and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




